DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, fail to explicitly disclose, a method for video surveillance of a crossing of a line by people, the method comprising: for each image of a plurality of successive images of a video stream from a camera pointing towards the line, a search for at least one person present in the each image and a definition, for each person found of the at least one person present, of a zone in the each image, wherein said zone is a person zone, surroundingsaid each person found at least partially; for said each person found of at least one person found, a grouping together into one tracklet of several person zones from successive images and surrounding said each person found at least partially; for each tracklet: identification of the each person found in the tracklet from said several person zones in the tracklet; determination of a moment at which the line is crossed by the each person found that is identified from the several person zones in the tracklet, wherein the line comprises a fixed and predefined position in the successive images, wherein the line is divided into two parts comprising an upstream part and a downstream part, Page 2 of 13Appl. No. 16/934,430 Amdt. dated 12/6/2021 Response to Non-Final Office Action of 9/8/2021wherein said determination of the moment at which the line is crossed by the each person found comprises a determination of when the person zone of the each person found extends at least partly into the downstream part, such that all other person zones of the several person zones extend into the upstream part; and addition of a name found and of the moment of crossing determined in at least some of the successive images several person zones in the tracklet, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/4/2022